Citation Nr: 1021819	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as right-sided abdominal pain.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 
and from December 2003 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2010, the Veteran and his wife provided testimony 
before the undersigned Veterans Law Judge at a hearing at the 
RO.  A transcript of the hearing has been associated with the 
claims folders.  

At the hearing, the Veteran withdrew his appeal with respect 
to the issues of entitlement to service connection for memory 
loss, personality disorder, bilateral eye disability and an 
adjustment reaction.  

This case has been advanced on the Board's docket.

The Board notes that although entitlement to a total 
disability rating based on unemployability is an issue 
developed for appellate consideration, it has been rendered 
moot by the Board's decision herein granting a 100 percent 
schedular rating for the Veteran's PTSD.

The issues of entitlement to service connection for bilateral 
hearing loss disability, IBS and a sleep disorder are 
addressed in the Remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The social and occupational impairment from the Veteran's 
PTSD more nearly approximates total than deficiencies in most 
areas.

2.  The Veteran's low back disability is etiologically 
related to service.

3.  The Veteran's migraine headache disability is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for service connection for low back 
disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for migraine headache 
disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran is currently assigned a 30 percent rating for 
PTSD under Diagnostic Code 9411.  Under that code, a 30 
percent rating is for assignment for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Increased Rating for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The Veteran  is currently assigned a 30 percent disability 
rating for PTSD.  He is a combat Veteran who saw significant 
combat in the Iraq-Kuwait border area.  Following its review 
of the record, the Board has determined that the impairment 
from the disability more nearly approximates the total 
occupational and social impairment required for a 100 percent 
rating than the deficiencies in most areas required for a 70 
percent rating.

VA examination reports and treatment records show severe PTSD 
throughout the appeal period.  Most recently, the Veteran 
underwent inpatient treatment at the VA medical center (VAMC) 
in Gainesville.  Severe symptoms of PTSD as well as global 
assessment of functioning (GAF) scores of 35 and 40 were 
noted.  It also was noted that he was hearing voices and 
seeing the face of an Iraqi man.  He was having nightmares 
and flashbacks and constantly looking out the window.  He 
denied psychotic symptoms at present.  He was a maintained on 
multiple medications.  

Additionally of record are statements from various 
psychiatrists who have treated the Veteran since 2005, 
attesting to his total disability due to PTSD.  They have 
indicated that he should not work.  Social Security records 
show that he has been found to be disabled by that agency for 
psychiatric reasons.  

Thus, the Board observes that the record is replete with 
reference to total disability due to PTSD.  The Board finds 
the opinions of the examiners and treating sources to be 
uncontroverted and in agreement as to the totally disabling 
affects of the Veteran's PTSD.  The Board also notes that it 
finds the candid testimony of the Veteran and his wife to be 
consistent with the medical record and fully credible.  

One factor for consideration is the Veteran's low GAF scores, 
recently noted to be in the range of 35 to 40.  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV)).  A GAF score of 61 to 
70 indicates some mild symptomatology (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).

The Veteran's GAF scores do correspond to marked 
manifestations of PTSD.  These manifestations are consistent 
with the clinical picture described by his health care 
providers.

Accordingly, the Board concludes that a 100 percent rating is 
warranted throughout the initial rating period.

Service Connection Claims

The Veteran testified that he has had ongoing low back pain 
and migraine headaches since his service in Kuwait in 2003.  
He reported that he did not seek treatment primarily because 
he was a leader of men and he did not feel that he should be 
seeking help for medical problems during a time of stressful, 
intense combat.  He testified that he felt that, in his 
position of authority, it would set a bad example.  Thus, he 
toughed it out and dealt with his problems without medical 
care.  Nonetheless, he testified that he experienced intense 
low back pain and migraine headaches throughout service.  

Consistent with the Veteran's testimony, service treatment 
records do not show evidence of these disabilities.  The 
report of a VA examination in June 2005 reflects a diagnosis 
of lumbosacral myositis, along with the Veteran's assertions 
that low back pain and migraine headaches began in service.  

VA treatment records show ongoing treatment for lumbosacral 
myositis and migraine headaches from the time he was released 
from service in 2005 to the present time.

Service personnel records reflect that the Veteran served as 
a master sergeant (E8) in Kuwait in an imminent danger area.  

The Veteran has consistently reported his history of back 
complaints and migraine headaches in and since service.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Lay statements, such as those by the Veteran may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; 
Buchanan, supra.  The Board finds that the Veteran was 
credible at the hearing and thus has no reason to doubt the 
veracity of the Veteran's statements as to the events in 
service.  

Moreover, the record contains the aforementioned medical 
evidence of continuous back pain and migraine headache 
disability since service.  

While the evidence in favor of the claim is by no means 
unequivocal, it is entitled to significant probative weight 
and creates at least an approximate balance of positive and 
negative evidence as to the critical matter of etiology of 
the current low back and migraine disabilities.  Consistent 
with controlling law, the Board resolves reasonable doubt in 
the Veteran's favor and finds that the evidence demonstrates 
an etiological relationship between the Veteran's low back 
disability and service, as well as the between the migraine 
headaches and service.  Therefore, the Board concludes that 
service connection is in order.


ORDER

A disability rating of 100 percent for PTSD is granted 
throughout the initial rating period, subject to the criteria 
governing the award of monetary benefits.  

Service connection for low back disability is granted.

Service connection for migraine headaches is granted.

REMAND

The Veteran is also claiming that he is entitled to service 
connection for hearing loss disability, a sleep disorder and 
IBS.  As to hearing loss, it is acknowledged that he was 
exposed to acoustic trauma in service.  A May 2009 private 
treatment record shows that he was found to have bilateral 
sensorineural hearing loss.  The Veteran testified before the 
undersigned that his hearing loss had worsened recently.  
However, the record does not indicate whether the Veteran 
meets the VA criteria for hearing loss disability found at 
38 U.S.C.A. § 3.385.  Thus, the Board finds that additional 
examination should be scheduled.

As to the claim for service connection for a sleep disorder, 
while insomnia has been noted in psychiatric treatment notes, 
it is unclear whether there is a separate disorder 
characterized as sleep disorder or whether sleep problems are 
a manifestation of another disorder.  The Board has not found 
the examination reports of record to be adequate for 
adjudication purposes as to this issue.

The record shows that the Veteran has not been afforded a VA 
examination in response to his IBS claim.  The Veteran's 
complaints are considered credible.  Thus, the Board finds 
that an examination should be scheduled.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to determine whether he has 
or has had hearing loss disability by VA 
standards as set forth at 38 C.F.R. § 
3.385 at any time since the claim was 
filed.  If so, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the hearing loss is etiologically related 
to the Veteran's noise exposure in 
service.  For purposes of the opinion, 
the examiner should consider the Veteran 
to be a credible historian.  The 
rationale for the opinion must also be 
provided.

2.  The Veteran should be afforded a VA 
examination to determine whether he has a 
current sleep disorder or whether he has 
had such a disorder at any time since he 
filed his claim.  If so, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service or to service-connected 
disability.  For purposes of the opinion, 
the examiner should consider the Veteran 
to be a credible historian.  The 
rationale for the opinion must also be 
provided.

3.  The Veteran should be afforded a VA 
examination to determine whether he has 
IBS or another disorder manifested by 
right-sided abdominal pain, or whether he 
has had such a disorder at any time since 
he filed his claim.  If so, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service or to service-connected 
disability.  For purposes of the opinion, 
the examiner should consider the Veteran 
to be a credible historian.  The 
rationale for the opinion must also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for bilateral hearing 
loss disability, IBS claimed as right-
sided abdominal pain, and a sleep 
disorder.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued, and the 
Veteran and his representative should be 
afforded the requisite opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


